UNITED STATES FEDERAL DISTRICT COURT
FOR THE SOUTHERN DISTRlCT OF OHIO

AT DAYTON

IRON WORKERS DISTRICT COUNCIL
OF SOUTHERN OHIO & VICINITY CASE NO. 3:18-CV-351
BENEFIT TRUST., et al.,

Plaintiff`s, JUDGE WALTER H. RICE

v.

MILLENNIUM STEEL, INC., ORDER

Defendant.

 

 

This action came before the Court on Iron Workers District Council of Southem Ohio &
Vicinity Benef`lt Trust (“Benefit Trust”), Iron Workers District Council of Southem Ohio &
Vicinity Pension Trust (“Pension Trust”), and Iron Workers District Council of Southem Ohio &
Vicinity Annuity Trust (“Annuity Trust”) (collectively the “Trusts” or “Plaintiffs”), Motion for
Default Judgment against Defendant,Millennium Steel, Inc. (“Defendant” or “Millennium Steel”).
This Court now grants Plaintif`f`s’ Motion for Default Judgment against Defendant in its entirety.
Accordingly, based on the foregoing this Court GRANTS the following relief:

l. A declaratory order finding Millennium Steel to be in violation of the Trust
Agreements for failing to submit to timely submit employer and employee fringe benefit
contributions to the Trusts.

2. A declaratory order finding Millennium Steel to be in violation of the Trust
Agreements comply with the Trusts’ auditor’s request to examine and review the documents

necessary to complete a payroll audit of Def`endant.

3. A monetary judgment in Plaintif`fs’ favor and against Mil]ennium Steel in the
amount determined to be owed to the Trusts as a result a completed payroll audit of Defendant and
for all costs associated with such audit.

4. A monetaryjudgment in Plaintiffs’ favor and against Defendant Millennium Steel
in the amount of $44,190.78 with said amount representing all known unpaid fringe benefit
contributions, interest, and liquidated damages found due and owing to Plaintif`f`s by Defendant
prior to the completion of the ordered payroll audit of Defendant.

5. A monetary judgment against Millennium Steel for the Trusts’ reasonable
attomeys’ fees and other costs associated with this action, thus far, pursuant to Section
502(g)(2)(D) of ERISA, 29 U.S.C. § ll32(g)(2)(D) and the Trust Agreements in the amount of
$2,687.50.

6. A permanent injunction against Millennium Steel be issued prohibiting Millennium
Steel from committing future violations of Section 515 of ERISA, 29 U.S.C. § 1145 and the Trust
Agreements with respect to the Trusts in accordance with Section 502(g)(2)(E) of ERISA, 29
U.s.C. § 1132(g)(2)(E).

7. This Case shall remain open and that this Court shall retain jurisdiction over this
matter and the parties until a payroll audit of Defendant can be completed and Plaintiffs obtain a
judgment f`or amounts determined to be owed to Plaintiffs as a result a completed payroll audit of
the Defendant.

8. Post~judgment interest on all monetary awards pursuant to 28 U.S.C. § 1961.

9. Such other legal or equitable relief as this Court deems appropriate

10. That this Court retain jurisdiction over this case until Millennium Steel fully

complies with this Court’s order.

IT IS SO ORDERED.

IT IS FURTHER ORDERED THAT MILLENNIUM STEEL, THROUGH ITS
AUTHORIZED REPRESENTATIVES AND PRINCIPALS, IS HEREBY ORDERED TO
COlV[PLY WITH THE TRUSTS’ AUDITOR’S REQUEST TO EXAMINE AND REVIEW
THE DOCUMENTS NECESSARY TO COMPLETE A PAYROLL AUDIT WITHIN
FOURTEEN (14) DAYS OF THE ISSUANCE OF THIS ORDER.

Date: ll,.zl»l§ A/g~x.%} Lg,.,
JUDGE A TER H. RICE

 

